EXHIBIT 10.28

 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT (this “Amendment”) dated as of March 25, 2009 to the Credit
Agreement referenced below is by and among Citi Trends, Inc., a Delaware
corporation (the “Borrower”), and Bank of America, N.A. (the “Lender”).

 

W I T N E S S E T H

 

WHEREAS, revolving credit facilities have been extended to the Borrower pursuant
to the Credit Agreement (as amended, modified and supplemented from time to
time, the “Credit Agreement”) dated as of March 26, 2008 among Borrower, the
Guarantors from time to time party thereto and the Lender; and

 

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Lender has agreed to the requested modifications on the terms
and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Defined Terms.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings provided to such
terms in the Credit Agreement.

 

2.                                       Amendment.

 

2.1                                 The Revolving Committed Amount is
permanently reduced from $35 million to $20 million.

 

2.2                                 The pricing grid in the definition of
“Applicable Rate” in Section 1.01 of the Credit Agreement is amended to read as
follows:

 

Pricing
Tier

 

Consolidated Leverage
Ratio

 

Eurodollar Rate
Loans

 

Base Rate
Loans

 

Commitment
Fee

 

1

 

<2.25:1.0

 

1.75

%

0.75

%

0.25

%

2

 

> 2.25:1.0 but < 3.00:1.0

 

2.00

%

1.00

%

0.25

%

3

 

> 3.00:1.0

 

2.25

%

1.25

%

0.25

%

 

2.3                                 The definitions of “Base Rate” and “Maturity
Date” in Section 1.01 of the Credit Agreement are amended to read as follows:

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Eurodollar Rate plus 1.0%
and (c) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in the “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

 

--------------------------------------------------------------------------------


 

“Maturity Date” means March 24, 2010; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

 

2.4                                 In the definition of “Eurodollar Daily
Floating Base Rate” in Section 1.01 of the Credit Agreement, each reference to
“Eurodollar Rate Loan” is amended to read “Loan”.

 

2.5                                 Section 3.02 of the Credit Agreement is
amended to read as follows:

 

If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or the
Lender’s Office to make, maintain or fund Eurodollar Rate Loans, or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of the Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by the Lender to the Borrower, any obligation of
the Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans or to make Base Rate Loans as to which the
interest rate is determined with reference to the Eurodollar Base Rate, shall be
suspended until the Lender notifies the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, the
Borrower shall, upon demand from the Lender, prepay or, if applicable, convert
all Eurodollar Rate Loans to Base Rate Loans (other than Base Rate Loans as to
which the interest rate is determined with reference to the Eurodollar Base
Rate).  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

2.5                                 The last two sentences of Section 3.03 of
the Credit Agreement are amended to read as follows:

 

Thereafter, the obligation of the Lender to make or maintain Eurodollar Rate
Loans and Base Rate Loans as to which the interest rate is determined with
reference to the Eurodollar Rate shall be suspended until the Lender revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of or conversion to Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (with the Base Rate determined other than by
reference to the Eurodollar Rate) in the amount specified therein.

 

3.                                       Conditions Precedent.  This Amendment
shall be effective as of the date hereof upon satisfaction of each of the
following conditions precedent:

 

(a)                                  execution of this Amendment by the Borrower
and the Lender; and

 

(b)                                 payment by the Borrower to the Lender of an
amendment fee equal to $30,000.

 

4.                                       Representations and Warranties.  The
Borrower represents and warrants to the Lender that, after giving effect to this
Amendment, the representations and warranties set forth in the Loan Documents
are true and correct in all material respects as of the date hereof.

 

2

--------------------------------------------------------------------------------


 

5.                                       Reaffirmation of Obligations.  The
Borrower affirms its obligations under the Loan Documents and agrees that such
obligations are valid and subsisting obligations of the Borrower to the Lender
and not subject to any credits, offsets, defenses, claims, counterclaims or
adjustments of any kind.

 

6.                                       No Other Changes.  Except as modified
hereby, all of the terms and provisions of the Loan Documents shall remain in
full force and effect.

 

7.                                       Counterparts; Delivery.  This Amendment
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed an original and it shall not be necessary in
making proof of this Amendment to produce or account for more than one such
counterpart. Delivery of an executed counterpart of this Amendment by facsimile
or other electronic imaging means shall be effective as an original.

 

8.                                       Governing Law.  This Amendment shall be
deemed to be a contract made under, and for all purposes shall be construed in
accordance with, the laws of the State of Georgia.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:

CITI TRENDS, INC., a Delaware corporation

 

 

 

By:

/s/ Bruce Smith

 

Name:

Bruce Smith

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

LENDER:

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Stephanie Pendleton

 

Name:

Stephanie Pendleton

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------